These are two petitions, one for the appointment of an administrator and the other for the allowance of an instrument as the last will of Emily C. Russell. A decree was entered dismissing the first petition and on the other petition a decree was entered allowing the instrument as the last will of the decedent and appointing the proponent of the will as executrix. The contestant appeals from both decrees. The evidence is reported and the probate judge made a report of material facts. We see no need to state the judge’s findings or to summarize the evidence. The contestant contends that a series of “ questions [are] raised by the appeals.” Tersely stated they relate to the awareness of the testatrix “of the contents of the instrument,” mental competence, fraud and undue influence, and whether the omission of the decedent’s “daughter . . . and her son or his issue [was] occasioned by accident or mistake.” The contestant also raises the question as to whether the findings of the judge were “based upon the evidence adduced at the trial.” Although the findings of the judge should have been more explicit our review of the evidence convinces us that there was no error in the entry of the decrees.

Decrees affirmed.